DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/5/22 have been fully considered but they are not persuasive. 
Claim 1 has been amended to include subject matter from cancelled claim 5 and modified to magnetic particles in place of nanoparticles (as was initially presented in claim 5).  Applicant argues in Page 3 of the Response “additionally, the claim includes two parts; a first part where the speed of the magnet is varied according to a pattern and a second part where the speed is kept constant”.  The claim language is directed to the varying speed and/or constant speed.  Therefore, under broadest reasonable interpretation, the claim language is limited to varying speed or constant speed, and not both.  If the Applicant wants the claim to encompass both the varying speed and constant speed, then the claim language should remove “or” limitation.  Applicant argues that the Yellen reference only teaches of uniform rotation.  Since the claim language includes alternate limitation with respect to varying speed or constant speed, the Yellen reference reads on claim language with respect to the constant speed of motion.  Since there is no further arguments with respect to the Yellen reference and since claim 1 has been modified with subject matter from canceled claim 5, the 103 rejection with has been modified with respect to the Yellen reference.
Applicant argues in page 2 of the Remarks “Georgeson fails to teach or suggest a probe suitable for imaging magnetic particles at an imaging plane of the ultrasound transducer, wherein the particles are displaced due to a time varying field caused by the motion of the magnet as required by claim 1”.  Claim 1 does not include language directed to “imaging magnetic particles at an imaging plane of the ultrasound transducer wherein the particles are displaced due to time varying magnetic field caused by motion of the magnet”.  Claim 1 is directed to a movable probe, a magnet arranged on the probe, where the magnet is configured to generate a time-varying magnetic field at an imaging plane of the transducer with magnet being movably arranged on the probe and have motion which generates time-varying magnetic field , an ultrasound transducer, and a control unit with motion to power the motion of the magnet and vary motion of the magnet or set constant speed of motion of the magnet.  Therefore, there is no language in claim 1 directed to imaging magnetic particles where the particles are displaced due to time varying magnetic field caused by motion of the magnet.  Applicant further comments that in page 2 of the Remarks, “in the claimed invention, the varied magnetic field will cause magnetic particles in the imaging plane of the ultrasound transducer to move or oscillate. The movement will be detected by the ultrasound transducer and used for analyzing tissue in the imaging plane of the ultrasound transducer”.  Claim 1 does not include this language with respect to the varied magnetic field causing the particles in the imaging plane of the transducer to move or oscillate which is detected by the transducer and used for analyzing tissue in the imaging plane of the transducer.  Applicant arguments in page 3 includes “transducer in Georgeson is described to investigate a structural panel, the ultrasound transducer according to claim 1 is adapted to detect movement of magnetic particles in the imaging plane of the transducer”.  Claim 1 does not include any language directed to the transducer adapted to detect movement of magnetic particles in the imaging plane of the transducer.   It is suggested that claim 1 be amended to include this language to clarify the connection between the varied magnetic field, the movement of the magnetic particles, and the function of the transducer to detect movement of the magnetic particles in the imaging plane of the transducer.  
Under broadest reasonable interpretation, Georgeson reference teaches of movable probe with magnet arranged on a tracking and driven probe to facilitate coordinated movement of the tracking probe in conjunction with the driven probe [0015]. The driven or the tracking probe may include a sensing element such as an ultrasound transducer [0016]. Therefore Georgeson et al. teach of a scanning system which includes a movable probe with magnets and ultrasound transducer for sensing. Georgeson et al. teach of use of the device for inspection of variety of structures based upon magnetic fields through the structure [0033]. Therefore, the magnet that is arranged on the tracking or driving probes is arranged to generate magnetic fields. The reference teaches of each probe 14, 16 to include magnets where one or both of the probes include ultrasound transducer and rotational alignment of the probes allow proper positioning of the probes with respect to each other or alignment of the probe with magnet in relation to the probe with the ultrasound transducer [0036, 0037]. 
Being a 103 rejection, it is not required for each reference to disclose all elements of the claim.  Therefore, in view of the amendments made to the claims, the rejection is modified with respect to the Yellen reference.  As previously stated, Applicant argues that the Yellen reference only teaches of uniform rotation and therefore since the claim 1 language includes alternate limitation with respect to varying speed or constant speed, the Yellen reference reads on claim language with respect to the constant speed of motion.  The Yellen reference teaches of time-varying magnetic field produced by a magnetic source where the time-varying magnetic field magnetizes the magnetic particles and pushes the particles in specific directions [0041, Yellen].  This teaching may be combined with the Georgeson reference which includes the transducer and probe and magnets to be able to effectively detect the motion of the magnetic particles.  
To summarize, it is suggested that claim 1 be modified imaging magnetic particles where the particles are displaced due to time varying magnetic field caused by motion of the magnet and the varied magnetic field will cause magnetic particles in the imaging plane of the ultrasound transducer to move or oscillate where the e movement will be detected by the ultrasound transducer and used for analyzing tissue in the imaging plane of the ultrasound transducer.   
Additionally, it is suggested that if Applicant wants the claim to encompass both the varying speed and constant speed, then the claim language should remove “or” limitation.  If the claims are intended to include both varying and constant speeds, then it is suggested that the claim language further clarify how it’s possible to achieve both the constant speed and the varying speeds at the same time and clarify how that is relevant to the overall method and system.  Otherwise, if it’s directed either uniform or changing speeds, then under broadest reasonable interpretation, the claims would be interpreted to cover one or the other.  
In view of amendments made to the claims and new added claims, new and/or modified rejections are set forth below.  
In view of the amendments made to claims 6, 9, 11-13, and 15-22, the previous 103 rejection has been withdrawn with respect to these claims.  However, the claims stand rejected under 112 rejections.  
Applicant’s arguments with respect to claim(s) 23 and 24-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument with respect to the amendments made to the claim limits claim to “imaging of tissue” and the  combined effect of the all changes made to the claim. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims are directed to “an electromagnet connected to the probe support by fixation means where the probe support is adapted to connect to the transducer adjacent to the electromagnet with the electromagnet being arranged to generate a time-varying magnetic field at an imaging plane    of the transducer to displace the magnetic particles”.  Upon reviewing the specification, paragraph [0036] is directed to the combination of the probe support and the magnets 102, 103 where the magnets may be permanent magnet.  In fact, the paragraph explicitly discloses “imaging can thus be provided without the use of electromagnets…there is no need for applying a high current as for the prior art magnetomotive setup with an electromagnet…hence there will be no problems with increased temperature which is the case when applying a high current through an electromagnet”.  Therefore, the paragraph is directed to the use of permanent magnets as the results from the use of electromagnets is not desired.  Paragraph [0064] just mentions the use of electromagnets 302, 303 alternatively, but there is no mention of the combination of the electromagnets with the supporting probe support and additional elements in the application specification.  Further clarification is needed as the disclosure appears to be discourage the use of electromagnets with the specific claimed system/support structure and in fact is directed to the use of permanent magnets.  Therefore, there isn’t enough support from the specification for the newly added claims.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 6, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 6 and 22 include language “varying said speed of motion of said magnet…and/or wherein a constant speed of motion of said magnet is set”.  It is not clear from the claim language if the claim is intending for the control unit to set the speed of the motion of be varying and constant at the same time and if it encompasses both, it is not clear from the claim language how that is made possible.  Or is the control unit setting the speed of the motion to be either varying or constant. It is suggested that the claims be modified to clarify the speed of the motion with respect to the “and/or” limitations.  

CLAIM INTERPRETATION

7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112

9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 9, 11-13, 15-23 and  27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear what is meant by “fixation means” as the claims do not provide any further support or definition for this language.
Claim limitation “fixation means” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claims include the term “fixation means” but does not recite further structure or function. It is not clear if the “fixation means” conveys an act or function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.


Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson et al. (20060055399) in view of Yellen et al. (20070215553). 
With respect to claims 1 and 27, Georgeson et al. teach of an apparatus for inspecting a structure with the use of a movable probe with a magnet arranged on a tracking and driven probe to facilitate coordinated movement of the tracking probe in conjunction with the driven probe [0015]. The driven or the tracking probe may include a sensing element such as an ultrasound transducer [0016]. Therefore Georgeson et al. teach of a scanning system which includes a movable probe with magnets and ultrasound transducer for sensing. Georgeson et al. teach of use of the device for inspection of variety of structures based upon magnetic fields through the structure [0033]. Therefore, the magnet that is arranged on the tracking or driving probes is arranged to generate magnetic fields. The reference teaches of each probe 14, 16 to include magnets where one or both of the probes include ultrasound transducer and rotational alignment of the probes allow proper positioning of the probes with respect to each other or alignment of the probe with magnet in relation to the probe with the ultrasound transducer [0036, 0037]. Georgeson et al. teach in one embodiment a configuration where on the probe 14 include a sensing element such the ultrasound transducer for inspection of a structure as the probe is moved over the surface and the other includes the magnet and eventually captures images of the structure [0038-0040].  With respect to claim 27, Georgeson et al. teach of the use electromagnets [0036].  With respect to the probe support, Georgeson et al. teach of the probe employing ball bearings for support and translation of the probe [0013, 0018].  With respect to the fixation of the magnet to the probe support, Georgeson et al. teach of housing in which the magnet and the transducer are disposed [0017] defining the inlet or magnet disposed within housing [0036] where the sensing element 132 may be positioned or disposed in the center of a ring magnet 118 of probe such as affixed within a central cavity 140 of a housing [0039].  Therefore, with respect to claims 27 and 28, under broadest reasonable interpretation, the reference teaches of a fixation means or arranging the magnet with respect to the probe support and transducer where the magnet, transducer are integrated in a probe assembly via the probe support.  
With respect to claims 1 and 27, Georgeson et al. also teach of the system with a motion control unit to regulate the motion of the magnet and scanning system [0013, 0018].  Georgeson et al. however do not explicitly teach of detecting motion of magnetic particles. In a related field of endeavor Yellen et al. teach of an apparatus and method for analysis and detection of motion of nanoparticles in response to time-varying rotating magnetic fields [0032, 0037, 0041].  Yellen et al. therefore teach of a magnetic field source that comprises a time varying magnetic field supplied by a source held external to the surface of the substrate such as oscillating or rotating magnetic fields that permeate the substrate and the fluid [0037].  Yellen et al. teach of images showing magnetic nanoparticles circulating around magnetic features due to uniform rotating magnetic field with its axis of field rotation aligned normal to the plane where the nanoparticles complete one revolution around the patterned magnetic features with each one half revolution of the external rotating field [0043].  With respect to claim 29, Yellen et al. teach of a control unit for controller for controlling the magnetic fields [0023, 0044].  With respect to claim 30, Yellen et al. teach of controlling the magnetic field with respect to the changing frequencies of the magnetic field [0028].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Yellen et al. to modify Georgeson et al. for the effective separation and analysis of motion of nanoparticles in time-varying magnetic field [Yellen, [0033]].  
12.	Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duune (6198956) in view of Seale (5844140).  Dunne teaches of a method of imaging of tissue with a probe assembly or probe housing comprising a probe support connected to an ultrasound transducer (col. 7 lines 58-67).  Dunne teaches of the assembly or support containing transducer 14 mounted on an axle 16 with bearing 18 and 20 and a magnet 22 mounted at the rear of the transducer 14 with two magnets 24 and 26 mounted at the sides of the assembly (col. 9 lines 12-18).  Dunne teaches the use of bolts  32 and 34 and spacers 36 and 38 as fixation means (col. 9 lines 22-25).  
Dunne teaches of oscillatory movement of the magnet (claim 1) to generate a time-varying magnetic field at an imaging plane in the tissue of the ultrasound transducer (see abstract) but does not explicitly teach of the rotating movement.  In a similar field of endeavor Seale teaches of method of imaging of tissue with a probe assembly with transducer and magnets and probe support (col. 7 lines 50-63).  Seale teaches of the rotation movement of the magnet (col. 10 lines 26-33). Seale teaches of sensor used to determine position of the roto and designed to effect movement of the rotor (abstract, claim 1).  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Seale to modify Dunne to ensure better controlling the alignment of the ultrasound beam with respect to the tissue of interest (Seale, col. 1 lines 8-10, col. 5 lines 20-26). 
 
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793